By JUDGE DUNCAN M. BYRD, JR.
I am of the opinion that the defendant held title and possession of the property in question in trust for the Church, to-wit: "the collective membership of persons constituting the congregation" and that the Church in question is/was "another" within the context of Code of Virginia Section 18.2-96. When the defendant "took and carried away" the property in question, he violated his trust and converted the property to his own possession.
The intent to steal, that is the "animus furandi" is a question of fact which must be inferred from the totality of the circumstances. Here, I am of the opinion that the wrongful conversion infers the animus furandi. Slater v. Commonwealth, 179 Va. 899 (1918).
The defendant is guilty of larceny in violation of Code of Virginia, Section 18.2-111 (Embezzlement).